DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gruber et al. (US 2013/0115927).
Regarding Claim 1, Gruber et al discloses an information processing apparatus comprising: a task management unit configured to register a task to be executed by a user (According to an embodiment of the invention, a task item is generated based on input and context of the input) on a basis of a detected utterance (For example, a user of device 110 may provide the following voice input: "Send him an email about the project when I get home."), wherein the task management unit registers the task and a context acquired along with the utterance and reminding the user of content of the task in association with each other (Based on the voice input and the context, task manager 112 (or a task service in cloud 130) creates a task item that includes the description "Send Jack Bauer an email about Project Bunny" and that includes the triggering criterion of device 110 being at a geographical location that is at or near the user's home. When device 110 is at or near the user's home, task manager 112 causes a notification to be displayed on device 110 where the notification includes the description from the task item) (page 4, paragraph [0058]).
Regarding Claim 2, Gruber et al discloses the information processing apparatus, wherein the task management unit estimates the task on a basis of the utterance and registers the estimated task and the context in association with each other (user of device 110 then says, "I need to email him about that subject in two hours." Device 110 sends voice data that reflects this input and an image of what is displayed to NLP service 132. In response, NLP service 132 identifies the email address of the sender of the email and the subject of the email. NLP service 132 sends, to task manager 112, task data that indicates a time of two hours from the current time as the completion time of the task) (page 5, paragraph [0067]).
Regarding Claim 3, Gruber et al discloses the information processing apparatus, wherein the task management unit estimates at least one of content, a target user, or a deadline, of the task on a basis of the utterance (user of device 110 then says, "I need to email him about that subject in two hours." Device 110 sends voice data that reflects this input and an image of what is displayed to NLP service 132. In response, NLP service 132 identifies the email address of the sender of the email and the subject of the email. NLP service 132 sends, to task manager 112, task data that indicates a time of two hours from the current time as the completion time of the task) (page 5, paragraph [0067]).
Regarding Claim 4, Gruber et al discloses the information processing apparatus, wherein the context includes an image acquired along with the utterance (Other examples of context data that can be stored and retrieved in this manner include without limitation text messages, documents, web pages, voicemail messages, photographs, audio recordings, and videos), and the task management unit registers the task and the image in association with each other (when the action is to respond to an act of communication such as an email message, task manager 112 stores the context of the communication at the time of task creation and retrieves the context at the time of performing the action) (page 19, paragraph [0197]).
Regarding Claim 5, Gruber et al discloses the information processing apparatus, wherein the image includes an image of an article to be targeted for an action in the task (when the action is to respond to an act of communication such as an email message, task manager 112 stores the context of the communication at the time of task creation and retrieves the context at the time of performing the action) and (Other examples of context data that can be stored and retrieved in this manner include without limitation text messages, documents, web pages, voicemail messages, photographs, audio recordings, and videos) (page 19, paragraph [0197]).
Regarding Claim 6, Gruber et al discloses the information processing apparatus, wherein the image includes an image illustrating a situation of the user, the image being acquired along with the utterance (when the action is to respond to an act of communication such as an email message, task manager 112 stores the context of the communication at the time of task creation and retrieves the context at the time of performing the action) and (Other examples of context data that can be stored and retrieved in this manner include without limitation text messages, documents, web pages, voicemail messages, photographs, audio recordings, and videos) (page 19, paragraph [0197]).
Regarding Claim 7, Gruber et al discloses the information processing apparatus, wherein the context includes the utterance or a sound acquired along with the utterance (Other examples of context data that can be stored and retrieved in this manner include without limitation text messages, documents, web pages, voicemail messages, photographs, audio recordings, and videos), and the task management unit registers the task and at least one of the utterance or the sound in association with each other (when the action is to respond to an act of communication such as an email message, task manager 112 stores the context of the communication at the time of task creation and retrieves the context at the time of performing the action) (page 19, paragraph [0197]).
Regarding Claim 8, Gruber et al discloses the information processing apparatus, wherein the context includes at least one of a user's action or a user's state estimated along with the utterance (For example, a user of device 110 may provide the following voice input: "Send him an email about the project when I get home."), and the task management unit registers the task and at least one of the action or the state in association with each other (Based on the voice input and the context, task manager 112 (or a task service in cloud 130) creates a task item that includes the description "Send Jack Bauer an email about Project Bunny" and that includes the triggering criterion of device 110 being at a geographical location that is at or near the user's home. When device 110 is at or near the user's home, task manager 112 causes a notification to be displayed on device 110 where the notification includes the description from the task item) (page 4, paragraph [0058]).
Regarding Claim 9, Gruber et al discloses the information processing apparatus, wherein the context includes a requester of the task (For example, a user of device 110 may provide the following voice input: "Send him an email about the project when I get home."), and the task management unit registers the task and the requester in association with each other (Based on the voice input and the context, task manager 112 (or a task service in cloud 130) creates a task item that includes the description "Send Jack Bauer an email about Project Bunny" and that includes the triggering criterion of device 110 being at a geographical location that is at or near the user's home. When device 110 is at or near the user's home, task manager 112 causes a notification to be displayed on device 110 where the notification includes the description from the task item) (page 4, paragraph [0058]).
Regarding Claim 10, Gruber et al discloses the information processing apparatus, wherein the context includes at least one of a registration place or an execution place of the task (For example, a user of device 110 may provide the following voice input: "Send him an email about the project when I get home."), and the task management unit registers the task and at least one of the registration place or the execution place in association with each other (Based on the voice input and the context, task manager 112 (or a task service in cloud 130) creates a task item that includes the description "Send Jack Bauer an email about Project Bunny" and that includes the triggering criterion of device 110 being at a geographical location that is at or near the user's home. When device 110 is at or near the user's home, task manager 112 causes a notification to be displayed on device 110 where the notification includes the description from the task item) (page 4, paragraph [0058]).
Regarding Claim 11, Gruber et al discloses the information processing apparatus, wherein the task management unit registers a behavior of another person acquired along with the utterance in association with the task as the context (For example, a user of device 110 may provide the following voice input: "Send him an email about the project when I get home." The pronoun "him" is ambiguous because it is not clear, from the input alone, to whom "him" refers. However, the context of the voice input may be that device 110 currently displays (or just recently displayed) an email from an individual named Jack Bauer where the email includes a request for a status update about a project named "Bunny.") (page 4, paragraph [0058]).
Regarding Claim 13, Gruber et al discloses the information processing apparatus, wherein, in a case where execution of the task by the user is detected, the task management unit changes a status of the task to completion ) n an embodiment, task manager 112 (or a task service in cloud 130) "marks" the task item as complete in response to detecting that a task item is consumed) (page 17, paragraph [0179]).
Regarding Claim 14, Gruber et al discloses the information processing apparatus, further comprising: an output control unit configured to control an output of task information regarding the task (Device 110 is any computing device that is capable of receiving input from a user and displaying information about tasks) (page 3, paragraph [0045]), wherein the output control unit outputs the task information in which the task and the context are associated with each other (When device 110 is at or near the user's home, task manager 112 causes a notification to be displayed on device 110 where the notification includes the description from the task item) (page 4, paragraph [0058]).
Regarding Claim 15, Gruber et al discloses the information processing apparatus, wherein the context includes a video or a sound (Other examples of context data that can be stored and retrieved in this manner include without limitation text messages, documents, web pages, voicemail messages, photographs, audio recordings, and videos) (page 19, paragraph [0197]), and the output control unit controls reproduction of the video or the sound included in the task information (when the action is to respond to an act of communication such as an email message, task manager 112 stores the context of the communication at the time of task creation and retrieves the context at the time of performing the action) (page 19, paragraph [0197]).
Regarding Claim 16, Gruber et al discloses the information processing apparatus, wherein the output control unit controls an output position of the task information on a basis of a target user of the task (When device 110 is at or near the user's home, task manager 112 causes a notification to be displayed on device 110 where the notification includes the description from the task item) (page 4, paragraph [0058]).
Regarding Claim 17, Gruber et al discloses the information processing apparatus, wherein the output control unit controls an output position of the task information on a basis of a registration place of the task (When device 110 is at or near the user's home, task manager 112 causes a notification to be displayed on device 110 where the notification includes the description from the task item) (page 4, paragraph [0058]).
Regarding Claim 18, Gruber et al discloses the information processing apparatus, wherein the output control unit controls an output position of the task information on a basis of an execution place of the task (When device 110 is at or near the user's home, task manager 112 causes a notification to be displayed on device 110 where the notification includes the description from the task item) (page 4, paragraph [0058]).
Regarding Claim 19, Gruber et al discloses the information processing apparatus, wherein the output control unit acquires a list of the tasks associated with the context specified by the user, and controls an output of the list ( According to an embodiment of the invention, a task item may be associated with one or more lists. A list is a set of one or more task items that are associated with (or belong to) the same category. Lists are ways that a user of device 110 can view task items in an organized way. The different lists allow the user to intelligently and intuitively browse the tasks that s/he would like to perform (or have performed on his/her behalf)) (page 19, paragraph [0199]).
Claim 20 is rejected for the same reason as claim 1. 
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Specifically, the prior art fails to disclose “wherein, in a case where a relevance between the behavior of the another person and the task is low, the task management unit determines that the behavior of the another person is not suitable as the context and does not associate the behavior with the task” as recited in claim 12.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/31/220 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vibbert et al. (US 9,767,794) discloses dialog flow management in hierarchical task dialogs.
Lee et al. (US 10,403,273) discloses facilitating a guided dialog between a user and a conversational agent.
Lee et al. (US 10,672,397) discloses facilitating a guided dialog between a user and a conversational agent.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATWANT K SINGH/Primary Examiner, Art Unit 2672